JOHNSON, Judge.
The parents of appellee appeal from a final judgment awarding custody of their four and one-half-year-old granddaughter to appellee, her natural mother.
The only question now before us is whether or not the trial court, in reaching its final decision as to custody, properly considered the child’s best interest and *780welfare. We have heard oral arguments herein and have carefully considered the record on appeal and the briefs submitted by the parties. It is our conclusion that the trial court properly considered the best interest and welfare of the child and the record supports the trial court’s specific finding that “the best interest and welfare of the child requires that her custody be awarded to her mother.”
We have considered appellants’ remaining points of error, as well as appellee’s counterpoint, and find them to be without merit.
The judgment appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON, J., concur.